DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 01/10/2020 by Applicant, wherein Claims 1, 11 and 19 are three/3 independent claims reciting method, server and method claims with Claims 2-10, 12-18 and 20 dependent on said three/3 independent claims respectively.                
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 10 JANUARY 2020 for its original application of the same date that is titled:           “Methods and Systems for Availing Offers in Card Based Payment Transaction”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 11 & 19 are independent payment method, server & method claims respectively.   
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receiving a first service request from a cardholder to avail an offer using a first payment card associated with a first payment entity, said offer provided by a second entity, sending a second service request to the second payment entity, receiving an approval for availing said offer, and receiving a second payment card from the second issuing entity with the second payment card being eligible for availing the offer provided by the second payment entity.  In other words, the claim describes a method for facilitating a transaction between a cardholder, registered with a first payment entity, and a different second payment entity that promotes an offer which the cardholder wants to avail.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer/s and/or computer component/s such as the server Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of facilitating authentication of the first service request at the first payment entity and its successful authentication. These additional elements are considered extra-solution activities.  The server system and two entities in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of facilitating authentication of the first service request at the first payment entity and its successful authentication, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, the specification’s para [00135] states --- {“FIG. 10 is a simplified block diagram of a server system 1000 for rendering a service (e.g., the PayLateAuthForwd service) to the cardholder 110, in accordance with an embodiment of the present disclosure.  Examples of the server system 1000 include, but not limited to, the first payment server 114 illustrated in FIG. 1.  The server system 1000 includes a computer system 1002 and a database 1004.”}, and thus, indicates that the concept of using a server system is conventional use of a generic computer/processor;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 11 and method Claim 19.  Furthermore, the dependent method claims 2-10 do not resolve the issues raised in the independent Claim 1, and these dependent claims further narrow the abstract idea.  Accordingly, dependent system Claims 12-18 and dependent method Claim 20 are also rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0250673 filed by Botros et al. (hereinafter “Botros”) in view of Pub. No. 

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Botros teaches ---       
1.    A method of performing at least one transaction, the method comprising:        
receiving a first service request from a cardholder at a server system associated with a first payment entity, the first service request being a request to (avail an offer) using a first payment card of the cardholder associated with the first payment entity, (the offer provided by a second payment entity);       
(see at least:   Botros Abstract;  and para [0035] about {“The computing system can include clients and servers.  A client and server are generally remote from each other and typically interact through a communication network.”}; & para [0053] about {“For instance, FIG. 1 illustrates, at 112, that the processor of the issuing entity, also referred to as issuer 128, is configured to implement a first CVM 114(1) when the POS device 104 receives a first payment instrument 116(1), and a second CVM 114(2) when the POS device 104 receives a second payment instrument 116(2) [& NOTE that CVM == Cardholder Verification Method]. Alternatively, in another implementation, the issuing entity 128 is configured to implement a first CVM 114(1) when the POS device 104 receives a first payment instrument 116(1) in the absence of a communication device 107-1, and a second CVM 

Botros teaches as disclosed above, but it may be argued that it may not explicitly 
disclose about ‘avail an offer’ and ‘the offer provided by a second payment entity’.  However, Hosp teaches them explicitly.            
(see at least:   Hosp Abstract and Summary of the Invention in paras [0004]-[0008];  and para [0135] about {“In some cases, additional steps include maintaining in the database 154 transaction data from at least a second entity which makes payments with the payment network; and providing at least one offer (e.g., from offer services 1119) to the at least one entity which makes payments with the payment network based on the transaction data of the at least one entity which makes payments with the payment network and the transaction data from the at least second entity which makes payments with the payment network.”};  & paras [0144]-[0145] about {“In some instances, further steps include maintaining in the database 1123 transaction data from at least a second entity which makes payments with the payment network (this entity and the first entity are typically registered users in database 1140); providing at least one offer (e.g., from offer services 1119) to the at least one entity which makes payments with the payment 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Botros with teachings of Hosp.  The motivation to combine these references would be to provide merchants that use mobile POS (Point-Of-Sale) devices to engage in transactions with customers at different locations (see para [0002] of Botros), and to allow the use of credit cards, debit cards, pre-paid cards, and similar non-card payment devices (e.g., appropriately configured smart phones) has 
become ubiquitous in the present-day electronic commerce (see paras [0002]-[0003] of Hosp).          


Botros and Hosp teach ---       
(facilitating authentication) of the first service request at the first payment entity;      
upon (successful authentication) of the first service request, sending a second service request to the second payment entity;           
(see at least:   Botros ibidem)      
(see at least:   Hosp ibidem; & para [0149] about {“In another aspect, an exemplary method for providing purchase recommendations includes the step of maintaining a database 154 containing transaction data from at least first and second entities which make payments with a payment network.  A further step includes linking the transaction data from the at least first and second entities based on social media connectivity (e.g., with integration engine 1397).  An even further step includes providing at least one purchase recommendation to the at least first entity which makes payments with the payment 

Botros and Hosp teach as disclosed above, but they may not explicitly disclose about ‘facilitating authentication’ and ‘successful authentication’.  However, Laage teaches them explicitly.            
(see at least:   Laage Abstract and Summary of the Invention in paras [0017]-[0025];  and para [0078] about {“(d) the wallet application receives back from the central server 15 the result of the authentication process from the server.  If the authentication of the user failed, the user is not allowed to proceed with any further use of the wallet.  If the authentication of the user is successful, then user is allowed to proceed with the use of the wallet.  (e) Once authenticated, the user via the wallet may populate (sometimes automatically) the fields required by the merchant site in submitting the payment instrument for payment authorization.”}; & paras [0118]-[0119] about {“The strong authentication can be achieved by encrypting sensitive data in the central server, to effect server-based secure electronic wallet functionality. This aspect of the invention is described as follows.”} ......... {“After a successful and validated registration, the user can then download the wallet application.  This download process will look up the preference and, based on user preference, the download process will store this preference via a cookie in the PC of the customer.  This information in the cookie will be used during customer authentication to automatically determine the security level chosen (hybrid wallet or server-based wallet) by the customer.”}; & para [0124] about {“In such a system, a customer can call the trusted third party. Strong authentication will be done by requiring the entry of the following: A numeric user identification (possibly but not limited to social security number) and a numeric pin-code.  Upon successful authentication, the following exemplary voice menu can be presented:”}; & para [0140] about {“Strong authentication will be done by requiring the entry of the following: A numeric user identification (possibly but not limited to social security number or EIN number) and a numeric pin-code.  Upon successful authentication, the following voice menu can be presented:”}; and Claims 6, 17 & 20;  which together are the same as claimed limitations above to include ‘facilitating authentication’ and ‘successful authentication’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Botros and Hosp with teachings of Laage.  The motivation to combine these references would be to provide merchants that use mobile POS (Point-Of-Sale) devices to engage in transactions with customers at different locations (see para [0002] of Botros), and to allow the use of credit cards, debit cards, pre-paid cards, and similar non-card payment devices (e.g., appropriately configured smart phones) has become ubiquitous in the present-day electronic commerce (see paras [0002]-[0003] of Hosp), and to provide a system and method for providing assurance to the merchant that the person attempting to make a purchase with a payment instrument is in fact the authorized user of the instrument, and for reducing the likelihood of a cardholder's issuing bank authorizing a fraudulent online transaction (see para [0016] of Laage).        


Botros, Hosp and Laage teach ---        
receiving an approval from the second payment entity for availing the offer based on the second service request;   and      
(see at least:   Botros ibidem; & para [0013] about {“After determining whether to modify the CVM order, the POS device may request verification in accordance with the (potentially modified) order.  For instance, the POS device may request first verification information from the user, followed by second verification information if the first verification information does not authorize the transaction, and the like, until the transaction/payment instrument is authorized or each piece of verification information from the CVM has been requested.”};   which together are the same as claimed limitations above)        
(see at least:   Hosp ibidem; and see citations above for ‘the offer provided by a second payment entity’)    
(see at least:   Laage ibidem; & para [0112] about {“In the second embodiment: the user chooses the payment instrument, auto-fills the merchant's order form with the chosen payment instrument information and other data such as billing address and shipping address, then issues an authorization to unblock payment instrument, waits for central server to successfully generate and transmit this authorization to unblock receipt, then clicks on the final pay button in the merchant's order form to complete his/her order with the merchant.”};  which together are the same as claimed limitations above)     


Botros, Hosp and Laage teach ---        

a request to the second issuing entity for issuing the second payment card, the second payment card being eligible for availing the offer provided by the second payment entity.     
(see at least:   Botros ibidem;  and see citations above for ‘second payment instrument’ that is the same as claimed ‘second payment card’; and also see citations for ‘second CVM/Cardholder Verification Method’)             
(see at least:   Hosp ibidem;  and see citations above for ‘the offer provided by a second payment entity’)      
(see at least:   Laage ibidem)      




Dependent Claims 2-9 are rejected under 35 USC 103 as unpatentable over Botros in view of Hosp and Laage as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2001/ 0034725 filed by Park et al. (hereinafter 
“Park”), and as described below for each claim/ limitation.           

With respect to Claim 2, Botros, Hosp and Laage teach ---          
2.    The method according to claim 1, wherein the first payment entity is (a first payment server) and the second payment entity is (a second payment server).        
(see at least:   Botros ibidem; & para[0013] for payment server; & paras [0095]-[0096] for payment service)     
(see at least:   Hosp ibidem; & para [0135] about {“In some cases, additional steps include maintaining in the database 154 transaction data from at least a second entity which makes payments with the payment network; and providing at least one offer (e.g., from offer services 1119) to the at least one entity which makes payments with the payment network based on the transaction data of the at least one entity which makes payments with the payment network and the transaction data from the at least second entity which makes payments with the payment network.”};  which together are the same as claimed limitations above)      
(see at least:   Laage ibidem)      


(see at least:   Park Abstract and Summary of the Invention in paras [0007]-[0011];  and para [0025] about {“FIG. 4 shows the procedure of payment for a product purchased from an affiliated Internet shopping mall in an electronic payment system using an anonymous prepaid card according to a first embodiment of the present invention, illustrating the data flow, among a client terminal 50, an electronic payment web server 60, a payment gateway server 70, a financial system 80 & an Internet shopping mall server 90, for payment.  The client terminal 50, the electronic payment web server 60, the payment gateway server 70 and the financial system 80 correspond to the client terminal 10, the electronic payment web server 20, the payment gateway server 30 & the financial system 40 shown in FIG. 1, respectively.  The client terminal 50 and the Internet shopping mall server 90, the client terminal 50 and the electronic payment web server 60, the client server 50 and the payment gateway server 70, and the Internet shopping mall server 90 and the payment gateway server 70, are preferably connected to each other through the Internet.  The payment gateway server 70 & the financial system 80 are connected to each other by a separate leased line.”};  which together are the same as claimed limitations above to include ‘a first payment server’ and ‘a second payment server’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Botros, Hosp and Laage with teachings of Park.  The motivation to combine these references would be to provide merchants that use mobile POS (Point-Of-Sale) devices to engage in transactions with customers at different locations (see para [0002] of Botros), and to allow the use of credit cards, debit cards, pre-paid cards, and similar non-card payment devices (e.g., appropriately configured smart phones) has become ubiquitous in the present-day electronic commerce (see paras [0002]-[0003] of Hosp), and to provide a system and method for providing assurance to the merchant that the person attempting to make a purchase with a payment instrument is in fact the authorized user of the instrument, and for reducing the likelihood of a cardholder's issuing bank authorizing a fraudulent online 



With respect to Claim 3, Botros, Hosp, Laage and Park teach ---          
3.    The method as claimed in claim 2, wherein facilitating the authentication of the first 
service request comprises sending, by the first payment server, the first service request for the authentication to a first issuing server which issued the first payment card, and wherein the second payment card is a virtual card, and receiving the second payment card further comprises mapping the virtual card to the first payment card by the first payment server.             
(see at least:   Botros ibidem; & para[0026] about {“Other types of financial instruments, other than the payment card, can be used to initiate the transfer of funds. A financial instrument can be a software instrument or virtual instrument, such as a virtual wallet.”}; & para[0043] about {“In some implementations, the payment application 111 can be an instance of the payment instrument, for example a virtual wallet.”}; & para [0060] about {“An operation 202 represents an example customer 106(1) providing a payment instrument 116 to merchant operating a POS device 104.  For instance, the customer 106(1) may provide this payment instrument to the merchant in exchange for an item(e.g., a good or service).  This payment instrument may comprise a credit card, a debit card, a bank card, a gift card, a check, a virtual payment instrument, or any other type of payment instrument.  Assume that the customer 106(1) is equipped with a communication device 107 having installed thereon a payment application 111.”};  which together are the same as claimed limitations above to include ‘virtual payment’ that is the same as claimed ‘virtual card’)     
(see at least:   Hosp ibidem; & para [0069] about {“The e-wallet platform may, in some instances, deliver additional security with the use of "virtual" account numbers to mask cardholders' real information.  The consumer enters one or more debit and/or credit cards or the like in the e-wallet and makes payments on line.  Use of an e-payments wallet inside site 304 enables data sharing in a native way.”};  which together are the same as claimed limitations above to include ‘e-wallet’ and ‘virtual account numbers’ that are the same as claimed ‘virtual card’)   

(see at least:   Laage ibidem;  and see citations above for  ‘facilitating authentication’ and ‘successful authentication’)  (see at least:   Park ibidem)    



With respect to Claim 4, Botros, Hosp, Laage and Park teach ---          
4.    The method according to claim 1, wherein the first payment entity is a first issuing server and the second payment entity is a second issuing server.         
(see at least:   Botros ibidem)      
(see at least:   Hosp ibidem)      
(see at least:   Laage ibidem)   
(see at least:   Park ibidem; & para [0032] about {“FIG. 5 shows the procedure of payment for a product purchased from an affiliated Internet shopping mall in an electronic payment system using an anonymous prepaid card according to a second embodiment of the present invention, illustrating the data flow, 



With respect to Claim 5, Botros, Hosp, Laage and Park teach ---          
5.    The method as claimed in claim 4, 48wherein facilitating the authentication of the first service request comprises checking credentials of the cardholder and the first payment card, by the first issuing server by accessing a database having stored a plurality of credentials of a plurality of cardholders and a plurality of payment cards, and wherein the second payment card is a virtual card, and receiving the second payment card further comprises mapping the virtual card to the first payment card by the first issuing server.            
(see at least:   Botros ibidem; & para [0048] about {“During the transaction, the POS device 104 can obtain payment transaction information describing the transaction, such as the attribute or identifier of the payment instrument, identity of the customer based on identifier of the payment instrument, identity of the customer based on information in track or records of the payment instrument, an amount of payment received from the customer, the item(s) acquired by the customer, a time, place and date of the transaction, a card network associated with the payment instrument, an issuing bank of the payment instrument, and so forth.”};  which together are the same as claimed limitations virtual instrument, such as a virtual wallet.  Other examples of payment card may also include a prepaid card, a gift card, a rewards card, a loyalty points' card, a frequent flyer miles card, a check, cash, or any other kind of payment instrument that holds financial value or provides a promise to pay at a later time.”};  & para [0043] about {“ In one implementation, multiple payment instruments 116, issued by the same or different issuing entity, can be accessed by a single payment application 111.  In some implementations, the payment application 111 can be an instance of the payment instrument, for example a virtual wallet.”}; & para [0060] about {“An operation 202 represents an example customer 106(1) providing a payment instrument 116 to merchant operating a POS device 104.  For instance, the customer 106(1) may provide this payment instrument to the merchant in exchange for an item (e.g., a good or service).  This payment instrument may comprise a credit card, a debit card, a bank card, a gift card, a check, a virtual payment instrument, or any other type of payment instrument.  Assume that the customer 106(1) is equipped with a communication device 107 having installed thereon a payment application 111.”};  which together are the same as claimed limitations above to include ‘a virtual card’)    
(see at least:   Hosp ibidem;  & paras [0079]-[0082] about {“Platform 1398 includes consumer control module 1309 registered user database 1140 discussed further below. Generally, consumer control module 1309 provides cardholders an array of parameters to choose from when selecting what data is acceptable or unacceptable for sharing with one or more entities 1399, such as cardholder approved merchants or social networks.  The entities 1399 are trusted and approved by the cardholder and acceptable transaction data may include data that the cardholder does not identify as private or as something the cardholder would like to share.  Unacceptable transaction data may include information from a transaction that a cardholder defines as being private or as something the cardholder would not like to share.  Consumer control module 1309 includes a web server 1130 hosting a web-based user interface (UI) 1132 that presents a set of parameters to the cardholder from which the cardholder can select to define limits and boundaries on sharing his or her transaction data, based on the cardholder's preferences and privacy concerns.  The "virtual" account numbers to mask cardholders' real information.  The consumer enters one or more debit and/or 
(see at least:   Laage ibidem;  and see citations above for ‘facilitating authentication’ and ‘successful authentication’; & para [0018] about {“The subject invention is a system made up of various processes that may be used to eliminate fraudulent payment transactions.  The secure authorization provided by the present invention is not limited to credit/debit card accounts.  
This secured payment system can be used with virtual bank accounts/vault accounts, bank accounts, gift certificate accounts, loyalty/reward accounts, credit and debit card accounts.”}; & para [0023] about {“and the central server, in response to receipt of correct identifying indicia, causing to display on the client terminal a virtual wallet.  The virtual wallet allowing the customer to complete payment with a payment instrument from the wallet to the merchant Web site to effect payment of goods or services from the merchant.”}; & paras [0066]-[0067] about {“The ghost account referred to above is a surrogate account generated by a financial institution that is directly associated with an existing credit or debit card account.  It should be noted that a ghost account number is not a one time use only number.  It may remain active and usable as long as the corresponding main card account is active.”} ...... {“Preferably, the ghost account will be issued only if requested by the existing card account owner.  A ghost account may be correlated to a pseudonym chosen by the card account owner.  The ghost account will also carry the same expiration date as the existing card account.  Preferably, a ghost account should be used only for card not present transactions, and a physical card cannot and should not be generated with the ghost account number.  The concept of a ghost account, also known as a virtual credit card account number, has been previously utilized by a company called TRINTECH, which is selling solutions based on permanent virtual credit card account technology.”}; & paras [0083]-[0084] about {“If this matching is successful, then the payment instrument data residing in the CD-ROM 3 is decrypted, formatted and displayed to the customer in the form of several virtual wallet GUI screens.”} ...... {“The customer then chooses a payment instrument from among those available in the virtual wallet application.”}; & para [0114] about {“In step S13, the decrypted payment instrument information is "posted" in the user's virtual wallet as "ready to be used".”};  which together are the same as claimed limitations above to include ‘a virtual card’)      
virtual card, only the number of which is communicated to the registered client, or a real card, the number of which is communicated to the registered client and which is directly mailed to the registered client.”};  which together are the same as claimed limitations above to include ‘a virtual card’)    



With respect to Claim 6, Botros, Hosp, Laage and Park teach ---          
6.    The method according to claim 1, wherein the first service request comprises a card number of the first payment card, a name of the cardholder of the first payment card, an expiry date of the first payment card, an amount requested by the cardholder, and a security code printed the first payment card.            
(see at least:   Botros ibidem; & para [0068] about {“Next, an operation 218 represents the POS device 104 determining whether or not the payment instrument has been authorized for the current transaction with the customer 106(1), based in part on the provided verification information.  For instance, the POS device 104 may provide information regarding the payment instrument (e.g., identifier, expiration date, CVC code, etc.) along with the provided verification information (e.g., PIN, signature, etc.) to the payment service 108, which in turn attempts to authorize the payment instrument for the transaction.”};  which together are the same as claimed limitations above)     
(see at least:   Hosp ibidem; & para [0038] about {“Rather, appropriate card information (e.g., primary account number (PAN), cardholder name, cardholder address, expiration date, and/or security code, and so on) is provided to a merchant by a consumer using a web site, telephone, or the like.  The merchant then uses this information to initiate the authorization process.”}; & para [0040] about {“During a conventional credit authorization process, the cardholder 2002 pays for the purchase and the merchant 2004 submits the transaction to the acquirer (acquiring bank) 2006.  During Internet commerce, for example, the cardholder may simply provide the card number, expiration date, security code, and/or other pieces of data described above to the merchant, who prepares an authorization request based upon same without actually seeing the physical card.  The acquirer verifies the card number, the transaction type and the amount with the issuer 2010 and reserves that amount of the 
claimed limitations above)      
(see at least:   Laage ibidem; & paras [0046]-[0065] about {“The CD-ROM 3 stores personal data, as well as data relating to the payment instruments selected by the customer 1.  As a part of the authentication process of the present invention, the personal and payment instrument data preferably is encrypted using a known, highly secure, encryption method such as Triple DES.”} ...... {“In accordance with a preferred embodiment of the present invention, other personal data, such as shipping addresses, billing addresses, and card expiration dates, is stored in the central server 15.”};  which together are the same as claimed limitations above)      
(see at least:   Park ibidem; & para [0022] about {“In a first embodiment of the present invention, any type of payment means that has an anonymous property and is rechargeable, can be used as the representative payment means.  However, it is assumed that a prepaid card is used as the representative payment means throughout the description below.  If the registered client selects and enters the Card name and security number for identifying the client's own prepaid card through the web browser of the client terminal 10, the electronic payment web server 20 transfers the entered information for card application to the payment gateway server 30.  Then, the payment gateway server 30 fetches the basic information and member information stored in the database 31 to create the information for application for card use along with the information for card application.  Next, the payment gateway server 30 accesses a financial system 40 of its affiliated financial company to transfer the information for application for card use (step a3) and gains the financial company's approval for card use and is provided with the identification number (card number) of the representative payment means from the financial system 40 (step a4).  Then, the electronic payment web server 20 issues the prepaid card based on the card number to the registered client (step a5).  In step a4, the payment gateway server 30 creates an electronic wallet corresponding to the member ID and having the approved card number included therein and stores it in the database 31.  The electronic payment web server 20 preferably transfers the identification number (card number) of the newly 
issued representative payment means to the client by e-mail.”}; which together are the same as claimed limitations above)       




With respect to Claim 7, Botros, Hosp, Laage and Park teach ---          
7.    The method according to claim 6, wherein the second service request comprises a name of the cardholder, an address of the cardholder, a mobile number of the cardholder, an email-id of the cardholder, an identity proof of the cardholder and a primary account number of the cardholder.          
(see at least:   Botros ibidem; & para [0074]/FIG.4 about {“Some examples of the POS device 400 may include tablet computing devices; smart phones and mobile communication devices; laptops, netbooks and other portable computers or semi-portable computers; desktop computing devices, terminal computing devices and other semi-stationary or stationary computing devices;”}; which together are the same as claimed limitations above)          
(see at least:   Hosp ibidem; & para [0123] for user’s smart phone or other mobile device; & para [0129] for appropriately configured cell phones; which together are the same as claimed limitations above)      
(see at least:   Laage ibidem; & paras [0046]-[0065] already cited above)      
(see at least:   Park ibidem; & para [0021] about {“Referring to FIG. 2, the member information preferably further include such items as the nickname that can be used instead of the ID used as the payment means on other web sites provided by the electronic payment web server 20, e-mail address & mobile phone number.”}; & paras [0031], [0038] & [0044] for email and mobile phone; which together are the same as claimed limitations above)       
Examiner notes that these parameters of a cardholder are well-known in the art, and in conjunction with citations made above already, disclose the claimed limitations.     



With respect to Claim 8, Botros, Hosp, Laage and Park teach ---          
8.    The method according to claim 6, wherein the second payment card is at least one 
of a virtual card or a physical card based on a preference of the cardholder, wherein the second payment card has a credit limit equals to the amount requested by the 
(see at least:   Botros ibidem; & paras [0026] & [0043] for virtual wallet; & para [0060] for virtual payment instrument)  
(see at least:   Hosp ibidem; & paras [0069]-[0070] about {“FIG. 11 depicts an exemplary "high integration" embodiment, closely integrated with an electronic payments wallet.  Furthermore in this regard, with the growth of Internet commerce, the electronic wallet (e-wallet), also known as a digital wallet, has been developed. An e-wallet provides consumers with a secure and convenient way to pay for purchases from accepting on-line merchants.  Upon registration, consumers may store their card, billing and shipping information on a site hosted by a suitable entity, and may access that information to pay conveniently and securely across participating merchants.  The e-wallet platform may, in some instances, deliver additional security with the use of "virtual" account numbers to mask cardholders' real information. The consumer enters one or more debit and/or credit cards or the like in the e-wallet & makes payments on line.  Use of an e-payments wallet inside site 304 enables data sharing in a native way.  In at least some instances, instead of back and forth communications using APIs, at least some aspects of one or more embodiments are implemented within and/or facilitated by a suitable e-wallet.”}......{“With continued reference to FIG. 11, PNO 2008 may provide an e-wallet; for example, as a cloud computing service, as shown at 1117. Within e-wallet 1117, there will typically be a wallet of different credit, debit, or charge cards, e.g., MASTERCARD.RTM.cards (registered mark of MasterCard International Incorporated, Purchase, N.Y., USA); VISA.RTM.cards (registered mark of VISA International Service Association, Foster City, Calif., USA); DISCOVER.RTM.cards (registered mark of Discover Financial Services Corporation, Riverwoods, Ill., USA); or AMERICAN EXPRESS.RTM.cards (registered mark of American Express Company, New York, N.Y., USA). When the consumer configures the wallet for transactions (for example, with a brand of payment card corresponding to PNO 2008, such as MASTERCARD brand) he or she configures exactly which types of transactions he or she wants to share in the SMSO's social graph or the like.  In this embodiment, the wallet can implement the above-discussed configuration aspects.  Data repository 154 can be implemented, for example, as a data warehouse of PNO 2008. As seen at 1123, it includes all the payment transactions and adds any of the social graph elements 1107 (or similar social data) 
(see at least:   Laage ibidem; & para [0084] about{“The customer then chooses a payment instrument from among those available in the virtual wallet application.  The customer also authorizes a one-time unblocking of the payment instrument for a specific transaction--an example of such a screen is shown in FIG. 3A-3, specifically note the UNLOCK this Credit Card button.  To effect the unblocking, the wallet application through its scanning function will retrieve as much data as it can muster from the merchant website online order form.  The scanning function utilizes the known ECMLScan standard, which is a well-known standard for online checkout fields.  ECML is a universal, open standard for digital wallets and online merchants that facilitates the seamless exchange of payment and order information to support online purchase transactions.  ECML, a universal format for online checkout form data fields, was announced in June 1999. ECML provides a simple set of guidelines for web merchants that enables digital wallets from multiple vendors to automate the exchange of information between consumers and merchants.  The standard, which is hereby incorporated by reference, can be accessed at http://www.ecml.org. Such data may include order number, Website 
(see at least:   Park ibidem; & paras [0023]-[0024] about {“The prepaid card issued in the prepaid card issuing step is classified as either a virtual card, only the number of which is communicated to the registered client, or a real card, the number of which is communicated to the registered client and which is directly mailed to the registered client.  Therefore, when the registered client applies for the real card on the web page for the application of the real card, provided by the electronic payment web server 20, as shown in FIG. 3, the application contents are transferred to the person in charge at the final company through the electronic payment web server 20, the payment gateway server 30 and the financial system 40.  If the use approval is gained in step a4, the person issues the real card to the registered client and delivers the same to the delivery place designated by the client (step a6).”} ......{“The registered client to whom the prepaid card has been issued, must 



With respect to Claim 9, Botros, Hosp, Laage and Park teach ---          
9.    The method according to claim 6, further comprising approving a credit limit of the second payment card by the first payment entity.            
(see at least:   Botros ibidem)      
(see at least:   Hosp ibidem)      
(see at least:   Laage ibidem)      
(see at least:   Park ibidem)   
Examiner notes that citations already made from references above about virtual wallet (as second payment) is approved by regular credit/debit card issuer (1st payment entity).    



Dependent Claim 10 are rejected under 35 USC 103 as unpatentable over Botros in view of Hosp, Laage and Park as applied to the rejection of Claims 1-9 above, and further in view of Pub. No. US 2012/ 0271697 filed by Gilman et al. (hereinafter 
“Gilman”), and as described below for each claim/ limitation.           

With respect to Claim 10, Botros, Hosp, Laage and Park teach ---          
10.    The method according to claim 1, further comprising holding (an amount equivalent to an approved credit limit) of the first payment card by the first payment entity.        
(see at least:   Botros ibidem)      
(see at least:   Hosp ibidem)      
(see at least:   Laage ibidem)      
(see at least:   Park ibidem)   
Examiner notes that it is well-known that secured credit cards (issued by many different  banks or financial institutions) are issued requiring a deposit with the issuer and credit card limit is set equal to deposit amount, which is implied by already cited references.  Please see two/2 NPL documents attached showing the history of secured credit cards.              

Botros, Hosp, Laage and Park teach as disclosed above, but it may be argued that it may not explicitly disclose about ‘an amount equivalent to an approved credit limit’.  However, Gilman teaches them explicitly.            
(see at least:   Gilman Abstract and Summary in paras [0007]-[0021]; & para [0006] about {“Credit card companies such as a payment processor provide various services and product offerings to support its customer and vendor bases.  One such product offering, MasterCard's inControl.TM. authorization system, allows cardholders to set custom controls on usage of their credit, debit and prepaid cards, and even block transactions that they deem inappropriate.  Additionally, it enables them to receive real-time alerts about card activity via email or text message.  As a result, they can manage their finances more efficiently & spend with greater confidence.  This is accomplished by using virtual card numbers (VCNs) that are formatted and are processed the same as regular credit and debit card numbers by merchants and acquirers, but at the issuer or at the card processor (e.g., MasterCard), the VCN is mapped in a database to the regular card number for normal authorization checks, and also to controls that are in addition to the normal authorization checks that can be set by the card holder, such as spend limits (both maximum amount per transaction and over a time period), limits on types of merchants or a single merchant, 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Botros, Hosp, Laage and Park with teachings of Gilman.  The motivation to combine these references would be to provide merchants that use mobile POS (Point-Of-Sale) devices to engage in transactions with customers at different locations (see para [0002] of Botros), and to allow the use of credit cards, debit cards, pre-paid cards, and similar non-card payment devices (e.g., appropriately configured smart phones) has become ubiquitous in the present-day electronic commerce (see paras [0002]-[0003] of Hosp), and to provide a system and method for providing assurance to the merchant that the person attempting to make a purchase with a payment instrument is in fact the authorized user of the instrument, and for reducing the likelihood of a cardholder's issuing bank authorizing a fraudulent online transaction (see para [0016] of Laage), and to provide electronic payment systems for safe payment through networks, be it electronic money type or payment broker type (see para [0004] of Park), and to provide access to a worldwide processing network that works with issuers and telecommunications companies (telcos) that provide abilities to set transaction controls, filter transactions, make plastic track offers, and provide access to a transaction data warehouse for reporting and analytics services, and further provide methods that offer fast & flexible services using common standards while also enabling consumer control of information regarding data and offers received (see para [0006] of Gilman).           




With respect to Claims 11-18, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Botros, Hosp, Laage, Park & Gilman, because the limitations of these arrangement Claims 11-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.                


With respect to Claims 19-20, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Botros, Hosp, Laage, Park &  Gilman, because the limitations of these method Claims 19-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691